DETAILED ACTION
Drawings
1.	The drawings were received on 2/7/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the at least one receptacle and the at least one projection comprise multiple projections engaging multiple receptacles, wherein each damping element extends around the corresponding projection”.  Claim 18 recites “wherein the damping elements are spaced apart from one another about the longitudinal axis”.  Antecedent claim 1 only requires one damping element and although claim 18 refers to “the damping elements”, there is insufficient antecedent basis for multiple damping elements.  It is unclear how many damping elements are required by claims 17 and 18.
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-7, 9-11, 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrara et al (WO 2013/121358).
As per claim 1, Carrara et al discloses an actuating arrangement (Abstract) for a parking brake comprising: 
a pair of components (18, 17), of which one component is an actuating piston (18) for actuating at least one brake shoe or is an intermediate element which is or can be placed in operative connection with the actuating piston, and the other component is a gear mechanism element (17) for a stroke-imparting gear mechanism, and 
a relative-rotation-preventing securing means (66, 68; [0080]) for securing the components against rotation relative to one another about a longitudinal axis, 
wherein the relative-rotation-preventing securing means has at least one receptacle (68) and at least one projection (66) which engages into the at least one receptacle, which receptacle and projection are assigned to in each case one of the components (66, 68; [0080]), and wherein each of the at least one projection includes a 
As per claim 2, Carrara et al discloses the actuating arrangement as claimed in claim 1, wherein the damping element is fastened to one of the components (58; [0071]). 
As per claim 3, Carrara et al discloses the actuating arrangement as claimed in claim 1, wherein in a radial direction and/or in a circumferential direction with respect to the longitudinal axis of the actuating arrangement, the projection engages with play into the receptacle (66, 68; [0080]). 
As per claim 4, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein, as viewed in a circumferential direction around the longitudinal axis of the actuating arrangement, the projection has a first abutment surface (Fig. 3) and a stop surface (Fig. 3) which are assigned to a first counterpart abutment surface (59) and a counterpart stop surface (68) of the receptacle, wherein the stop surface and the counterpart stop surface are present with a spacing to one another (Fig. 7D), the first abutment surface and the first counterpart abutment surface are present with a spacing to one another (Fig. 7D), and the damping element is arranged with a thickness between the first abutment surface and the first counterpart abutment surface (58, Fig. 7D), and wherein the spacing between the stop surface and the counterpart stop surface is smaller than the spacing between the first abutment surface and the first counterpart abutment surface (59, 68, Fig. 7A) and the spacing between the first counterpart abutment surface and the damping element is smaller than the spacing between the stop surface and the counterpart stop surface (Fig. 7F).

    PNG
    media_image1.png
    441
    972
    media_image1.png
    Greyscale

As per claim 5, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein the receptacle and the projection are of axisymmetrical design with respect to their the centerline (66, 68, Fig. 7E). 
As per claim 6, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein, as viewed in a radial direction with respect to the longitudinal axis of the actuating arrangement, the projection has a second abutment surface (Fig. 3) and a radial end (64), wherein the second abutment surface is assigned to a second counterpart abutment surface (59) of the receptacle and the radial end is assigned to a base surface (46) of the receptacle, wherein the damping element is arranged with a width between the second abutment surface and the second counterpart abutment surface (58), wherein the second abutment surface is set back from the radial end with a spacing which is greater than the width of the damping element (Fig. 7F), and the second counterpart abutment surface is set forward in relation to the base surface with a spacing which is greater than the spacing between the second abutment surface and the radial end of the projection (59, 46, Fig. 7A). 

As per claim 9, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein the damping element comprises a rubber material ([0071]). 
As per claim 10, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein the receptacle and the projection are each provided at least twofold as a receptacle/projection pairing (66, 68; [0080]), and the receptacles and the projections are arranged so as to be distributed over the circumference of the respectively associated components (66, 68; [0080]), wherein at least one of the receptacle/projection pairings has the damping element (66, 58). 
As per claim 11, Carrara et al discloses the actuating arrangement as claimed in claim 1 wherein the gear mechanism element is a nut element (17) for the stroke-imparting gear mechanism. 
As per claim 16, Carrara et al discloses the actuating arrangement as claimed in claim 6, wherein the damping element is arranged with play with respect to the second abutment surface and/or with respect to the second counterpart abutment surface (58, Fig. 7E, 7F).
As per claim 17, Carrara et al discloses the actuating arrangement as claimed in claim 1, wherein the at least one receptacle and the at least one projection comprise multiple projections (Each projecting portion, 66) engaging multiple receptacles (Each corresponding recessed portion 68; [0080]), wherein each damping element extends around the corresponding projection (Ring 58 surrounds each projecting portion).

As per claim 19, Carrara et al discloses the actuating arrangement as claimed in claim 1, wherein each damping element has a first condition spaced from the receptacle prior to relative rotation between the components (Fig. 7D) and a second condition engaging the receptacle in response to a predetermined degree of relative rotation between the components (Fig. 7F).
As per claim 20, Carrara et al discloses the actuating arrangement as claimed in claim 1, wherein each damping element is spaced from and extends about a centerline extending radially from the longitudinal axis and through the corresponding projection (58, Fig. 3).
As per claim 21, Carrara et al discloses an actuating arrangement (Abstract) for a parking brake comprising: 
a pair of components (18, 17), of which one component is an actuating piston (18) for actuating at least one brake shoe, and the other component is a gear mechanism element (17) for a stroke-imparting gear mechanism, 
a relative-rotation-preventing securing means (66, 68; [0080]) for securing the components against rotation relative to one another, wherein the relative-rotation-preventing securing means has at least one receptacle (68) provided on the actuating piston and at least one projection (66) provided on the gear mechanism element which engages into the at least one receptacle, and 

As per claim 22, Carrara et al discloses the actuating arrangement as claimed in claim 21, wherein each damping element has a first condition spaced from the receptacle prior to relative rotation between the gear mechanism element and the piston (Fig. 7D) and a second condition engaging the receptacle in response to a predetermined degree of relative rotation between the gear mechanism element and the piston (Fig. 7F).
7.	Claim(s) 1-3, 10-11, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poertzgen et al (DE 102009012016).
As per claim 1, Poertzgen et al discloses an actuating arrangement (Abstract) for a parking brake comprising: 
a pair of components (18, 24), of which one component is an actuating piston (18) for actuating at least one brake shoe or is an intermediate element which is or can be placed in operative connection with the actuating piston, and the other component is a gear mechanism element (24) for a stroke-imparting gear mechanism, and 
a relative-rotation-preventing securing means (34, 54) for securing the components against rotation relative to one another about a longitudinal axis, 
wherein the relative-rotation-preventing securing means has at least one receptacle (54) and at least one projection (34) which engages into the at least one receptacle, which receptacle and projection are assigned to in each case one of the components ([0034]), and wherein each of the at least one projection includes a 
As per claim 2, Poertzgen et al discloses the actuating arrangement as claimed in claim 1, wherein the damping element is fastened to one of the components (26; [0031]). 
As per claim 3, Poertzgen et al discloses the actuating arrangement as claimed in claim 1, wherein in a radial direction and/or in a circumferential direction with respect to the longitudinal axis of the actuating arrangement, the projection engages with play into the receptacle (34, 54). 
As per claim 10, Poertzgen et al discloses the actuating arrangement as claimed in claim 1 wherein the receptacle and the projection are each provided at least twofold as a receptacle/projection pairing (34, 54), and the receptacles and the projections are arranged so as to be distributed over the circumference of the respectively associated components (34, 54), wherein at least one of the receptacle/projection pairings has the damping element (34, 26). 
As per claim 11, Poertzgen et al discloses the actuating arrangement as claimed in claim 1 wherein the gear mechanism element is a nut element (24) for the stroke-imparting gear mechanism. 
As per claim 20, Poertzgen et al discloses the actuating arrangement as claimed in claim 1, wherein each damping element is spaced from and extends about a centerline extending radially from the longitudinal axis and through the corresponding projection (26, Fig. 1).

a pair of components (18, 24), of which one component is an actuating piston (18) for actuating at least one brake shoe, and the other component is a gear mechanism element (24) for a stroke-imparting gear mechanism, 
a relative-rotation-preventing securing means (34, 54) for securing the components against rotation relative to one another, wherein the relative-rotation-preventing securing means has at least one receptacle (54) provided on the actuating piston and at least one projection (34) provided on the gear mechanism element which engages into the at least one receptacle, and 
at least one damping element (26) arranged between the projection and the receptacle and moving with the gear mechanism element relative to the piston.
Response to Arguments
8.	Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1 and 21 under Carrara et al, the applicant argues that:
“The single ring 58, however, encircles all of the anti-rotation portions 66. In other words, each of the portions 66 does not have a corresponding ring 58. That said, Carrara does not teach or suggest that each of the at least one projections includes a corresponding damping element arranged between the projection and the corresponding receptacle, as recited in amended claim 1” (Page 9).

Independent claims 1 and 21 each require one projection, one recess and one damping element.  Carrara et al discloses wherein each of the at least one projection includes a corresponding damping element (58) is arranged between the projection and the corresponding receptacle (Figure 7F).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                        

                                                                                                                                                                     

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657